MEMORANDUM **
Gary Livingston, a California state prisoner, appeals pro se the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging prison officials violated his Eighth Amendment rights by denying him treatment for Hepatitis C. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review a grant of summary judgment de novo, Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.
The district court properly granted summary judgment for defendants because Livingston did not raise a genuine issue of material fact as to whether prison officials acted with deliberate indifference to a serious medical need when they delayed interferon therapy out of concern it would aggravate Livingston’s depression. See McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir.1992), overruled on other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir.1997).
The district court acted within its discretion to deny Livingston’s motion for appointment of counsel and motion for appointment of an expert medical witness. See Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir.1990); McKinney v. Anderson, 924 F.2d 1500, 1511 (9th Cir. 1991), vacated on other grounds sub nom. Helling v. McKinney, 502 U.S. 903, 112 S.Ct. 291, 116 L.Ed.2d 236 (1991).
Livingston’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.